DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
DRAWINGS
Figure 1 does not portray --front side-- and --rear side-- in clamping plate 38.
Figure 2 does not portray --arc-shaped plate-- in lower shell 35.
Figure 3 does not portray --meshing teeth-- in clamping plate 38.
CLAIMS
The word alerter 34 is used in the claims.  The Examiner suggests replacing it with alarm 34 since its meaning is common in the arts

Appropriate correction required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mingxia et. al. (China Utility Model Patent - Publication Number CN208907341U), hereinafter MINGXIA.
Regarding claim 1 MINGXIA teaches (see Fig. 01, Fig. 02, Fig. 03 below) a box wrap security device 0 comprising; a key 1; a connecting piece 2; and a lock 3; wherein the key 1 is connected with the connecting piece 2 through a steel wire 4 (CN208907341UMT_V0, page 3, line 1) and the connecting piece 2 is connected with the lock 3 through the steel wire 5 (CN208907341UMT_V0, page 3, line 1); the lock 3 comprises an upper shell 31 and a lower shell 35; upper shell 31 and the lower shell 35 are locked with each other; a knob 32 is embedded in the upper shell 31; a wire spool 33 is fixedly connected to a bottom of the knob 32, and an alerter 34 is connected between the knob 32 and the wire spool 33; wherein a limiting pin 36 is inserted into a top socket A of the lower shell 35; a first spring 37 is sleeved on an upper end of the limiting pin 36; an upper end B of the first spring 37 is supported on a bottom of the upper shell 31; a gear 312 is arranged on a bottom of the wire spool 33 along a circumferential direction of the wire spool 33; a through groove C is arranged on a left side wall of the lower shell 35; a clamping plate 38 is inserted in the through groove C laterally; a bottom of the limiting pin 36 extends to an inner cavity D of the through groove C; meshing teeth E engaged with gear 312 are arranged on a right side wall of the clamping plate 38; support columns 39 are connected to a right side wall of the inner cavity D of the clamping plate 38, and second springs 311 are sleeved on an outer wall of the support columns 39; third springs 310 are connected to a front side G and a rear side H of the clamping plate 38, and a right end of the third springs 310 is propped on an arc-shaped plate F in the lower shell 35; when the key 1 is inserted into the clamping plate 38, the key 1 abuts against a bottom surface of the limiting pin 36 and drives the limiting pin 36 to move upward; when the key 1 is inserted to a predetermined position, the limiting pin 36 moves downward to limit a position of the key 1; the key 1 is unable to be pulled out (CN208907341UMT_V1, page 3, paragraph 3, lines 1-6) from the clamping plate 38; and the key 1 compresses the second springs 311 to push the clamping plate 38 and make the meshing teeth E on the clamping plate 38 to be engaged with the gear 312, such that the gear 312 only able to rotate in one direction; and when the gear 312 rotates, the gear 312 drives the wire spool 33 to rotate to drive the steel wire 5 to wind.


    PNG
    media_image1.png
    401
    832
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    693
    790
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    626
    796
    media_image3.png
    Greyscale


Regarding claim 2 MINGXIA teaches (see Fig. 01, Fig. 02, Fig. 03 above) upper shell 31 and the lower shell 35 are polyethylene shells welded together by ultrasound (CN208907341UMT_V0, page 3, paragraph 2, lines 1-2).
Furthermore regarding --polyethylene shells welded together by ultrasound--, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen --polyethylene-- to achieve desired structural strength for the --upper shell 31 and the lower shell 35--.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 3 MINGXIA teaches (see Fig. 01, Fig. 02, Fig. 03 above) slots J are arranged on four corners (CN208907341UMT_V0, page 3, paragraph 2, lines 2-3) on the bottom of the knob 32; and fixture blocks K arranged on four corners on a top of the wire spool 33 are engaged with the slots J.

Regarding claim 4 MINGXIA teaches (see Fig. 01, Fig. 02, Fig. 03 above) alerter 34 is a circuit board with an alarm function (CN208907341UMT_V0, page 3, paragraph 5, lines 1-3).

Regarding claim 5 MINGXIA teaches (see Fig. 01, Fig. 02, Fig. 03 above) elastic force of the second springs 311 is greater than elastic force of the third springs 310, when the key 1 is inserted into the clamping plate 38, the key 1 tightly compress the second springs 311, and the third springs 310 are compressed to abut against the wire spool 33 to make the meshing teeth E on the clamping plate 38 to be engaged (CN208907341UMT_V0, page 3, paragraph 3, lines 3-8) with the gear 312.
Furthermore MINGXIA discloses the claimed invention except for the --elastic force-- (i.e. proportional constants) of second springs 311 and the third springs 310.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set --elastic force-- to achieve desired behaviors on the box wrap security device 0.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 6 MINGXIA teaches (see Fig. 01, Fig. 02, Fig. 03 above) a lock hole 11 is disposed on the key 1; when the key 1 is inserted to the predetermined position, the limiting pin 36 moves downward and is received in the lock hole 11 to limit (CN208907341UMT_V1, page 3, paragraph 3, lines 1-6) the position of the key 1.

Regarding claim 7 MINGXIA teaches (see Fig. 01, Fig. 02, Fig. 03 above) limiting pin 36 is made of ferromagnetic material; box wrap security device 0 comprises (CN208907341UMT_V1, page 3, paragraph 4, lines 1-4, “unlocking, through an external magnet”) a magnetic unlocker 4; a recess 313 is disposed on the upper shell 31, when unlock the box wrap security device 0, the magnetic unlocker 4 is placed on the recess 313.
Furthermore, a change in form or shape (such altering upper shell 31 with recess 313 to accommodate a magnetic unlocker 4) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Regarding claim 8 MINGXIA teaches (see Fig. 01, Fig. 02, Fig. 03 above) unlocker 4 magnetically attracts (CN208907341UMT_V1, page 3, paragraph 4, lines 1-4, “unlocking, through an external magnet”) the limiting pin 36 to move upward; the position of the key 1 is no longer limited by the limiting pin 36, and the second springs 311 relax and drive the key 1 to be ejected from the clamping plate 38, the third springs 310 relaxes and drive the clamping plate 38 to move, such that the meshing teeth E of the clamping plate 38 are not engaged with the gear 312; and the gear 312 is able to rotate in bi-directions to make the wire spool 33 to rotate in bi-directions (CN208907341UMT_V1, page 3, paragraph 4, lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kelsch et. al. (U. S. Patent Application Publication US 2020/0399933 A1):  Teaches a --security device-- possessing similar characteristics as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735